Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With the change of dependency, in claim 18, line 4, no antecedent has been established for “the pushing ring”.
Claims 13-16, 18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oldenburg et al. (DE 102006012026).
	This rejection is maintained for the reasons set forth in the last office action.  With respect to the amendment to claim 13 to include the limitations from claim 17, it is still submitted that in Oldenburg, the drive of the turn-up fingers includes plural spindles that are mounted in and thereby movable relative to a (relatively fixed) transfer ring and are driven by servomotors that are driven synchronously to cause the drives (1) to move either axially inward or outward (paragraphs [0010]-[0015]).  Applicant argues that “[a]lthough Oldenburg et al. may disclose spindles, there is no disclosure of such spindles being driven synchronously in opposite directions.”  This argument has been carefully considered but is unpersuasive.  The only description of this driving in opposite directions in the specification is at page 1, line 19 - page 2, line 7 where it is indicated that there are preferably three spindles spaced around the circumference and “which are advantageously driven separately, in opposite directions, and synchronously.”  Further, from page 6 of the specification, these spindles are “left/right-handed”.  As such, if the spindles are driven (i.e. rotated) in one direction, the two drives (1) on either side of the drum would move in opposite axial directions (i.e. towards or away from one another).  Thus, read in light of the specification, the requirement that the separately driven spindles be “driven synchronously in opposite directions” requires that the plural spindles can all be driven (i.e. rotated) synchronously in one direction as well as all be driven (i.e. rotated) synchronously in the opposite direction so as to be able to provide the desired axial motions of the drives and turn-up fingers towards or away from one another (due to the left/right handed threads on the spindles).  Oldenburg describes in paragraphs [0010]-[0015] that the drive (1) is symmetrical left and right and part of a transfer ring, is mounted on left/right conventional spindles (plural) which can be controlled by servo motors (plural), which motors are driven synchronously (esp. paragraphs [0010], [0011] and [0015]).  Note further the marked similarity between the figure of Oldenburg and applicant’s Fig. 1 as well as the substantial similarity between paragraphs [0010]-[0016] of Oldenburg and page 6, line 5 - page 8, line 6 of the present specification.  Thus, it is again submitted that Oldenburg discloses plural (each with left/right threads) spindles driven (rotated) synchronously by plural motors in opposite directions to be able to move the drives (1) and turn up fingers either closer or further apart axially.  Oldenburg is thus still considered to anticipate the noted claims.
Claims 13-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (DE 102006012026) as applied above, and further in view of Tejima et al. (JP 2017-100293) as applied in the last office action.
	With the inclusion of the substance of claim 17 within claim 13, this alternative rejection detailed in the last office action is now applicable to claim 13 (as well as the new combinations recited in the noted dependent claims) for the reasons set forth in the last office action.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (DE 102006012026) taken alone or in view of Tejima et al. (JP 2017-100293) as applied to claim 13 above, and further in view of De Graaf et al. (US 2020/0108577) as applied in the last office action.
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
	It is argued that although Oldenburg may disclose spindles, “there is no disclosure of such spindles being driven synchronously in opposite directions.”  This argument is unconvincing for the reasons detailed within the statement of rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
November 2, 2022